Citation Nr: 0005571	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1943.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1997 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection of a 
nervous condition.  In July 1999, this matter was remanded to 
the RO for clarification from the veteran regarding a hearing 
request.  In October 1999, the veteran was afforded a RO 
hearing and the case was subsequently returned the Board for 
further appellate review.


REMAND

By means of a July 1999 decision, the Board remanded this 
case to the RO to ascertain the veteran's desires with 
respect to a personal hearing.  In October 1999, he was 
afforded a hearing before a RO hearing officer.  However, 
while this case was remanded to the RO, the RO received VA 
Form 9 in November 1999 wherein the veteran requested a 
hearing before a Member of the Board sitting at the RO.  Due 
process concerns require that he be afforded the opportunity 
for such hearing.

This case is accordingly REMANDED for the following 
development:

The RO should request that the veteran 
indicate whether he seeks a hearing 
before a Member of the Board sitting at 
the RO, or before a Member of the Board 
by means of a videoconference hearing.  
If he still desires a hearing, the RO 
should schedule him for such hearing in 
accordance with applicable law.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).










